Title: William C. Rives to James Madison, 22 May 1833
From: Rives, William Cabell
To: Madison, James


                        
                            
                                My dear sir, 
                            
                            
                                
                                    Castle-Hill
                                
                                May 22nd ’33.
                            
                        
                        The long continued rains have, for the last fortnight, deprived us of the pleasure of our contemplated visit
                            to Montpelier, & the horrible state in which they have left the roads compels us, with regret, still to postpone
                            it, for a few days. We look forward, however, with confidence, to the enjoyment of this satisfaction, in the course of the
                            next week. In the mean time, I send you, in the enclosed paper which I have just received, the speech of Monsieur Viennet,
                            a member of the French Chamber of Deputies, which, I have supposed, would be interesting to you as a frank disclosure
                            & analysis of the present political condition of France by one acting with, & friendly to, the government.
                            Private letters, which I have recently received, present similar views of the straits of the
                            new monarchy between the hostile factions which assail it, & speak of it’s overthrow as an event, to the full, as
                            probable as the revolution which established it, was, at the period of it’s occurrence. The failure of Mr. Ritchie to
                            return Col. Drayton’s letter, has hitherto put it out of my power to communicate it to you, tho’ a portion of it’s
                            contents, doubtless, met your eye in the Enquirer, to which Mr. R. transferred so much of it a[s] admitted of publication,
                            without too large an encroa[ch]ment on the freedom of private correspondence.
                        Mrs. Rives desires to present her co[r]dial salutations to yourself & Mrs. Madison, to whom [I] beg
                            also to offer my best respects, while I repeat t[he] assurance of the respectful & affectionate attachment with
                            which I am most truly your’s
                        
                            
                                W C Riv[es]
                            
                        
                    